Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION

                                            No. 04-14-00200-CR

                                  EX PARTE Stephen RICHARDSON

                                   Original Habeas Corpus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Rebeca C. Martinez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: April 9, 2014

PETITION FOR WRIT OF HABEAS CORPUS DISMISSED FOR LACK OF JURISDICTION

           On March 26, 2014, relator Stephen Richardson filed a pro se petition for writ of habeas

corpus requesting that this court exonerate him and direct the district court to dismiss the charges

against him.

           This court, as an intermediate court of appeals, is not authorized to grant the relief

requested. Pursuant to section 22.221(d) of the Texas Government Code, in civil matters, a court

of appeals “may issue a writ of habeas corpus when it appears that the restraint of liberty is by

virtue of an order, process, or commitment issued by a court or judge because of the violation of

an order, judgment, or decree previously made, rendered, or entered by the court or judge in a civil

case.” TEX. GOV’T CODE ANN. § 22.221(d) (West 2004). In criminal matters, however, an



1
  This proceeding arises out of Cause No. 2010CR10629, styled The State of Texas v. Stephen Richardson, pending in
the 399th Judicial District Court, Bexar County, Texas, the Honorable Ray Olivarri presiding.
                                                                                  04-14-00200-CR


intermediate court of appeals has no original habeas corpus jurisdiction. Chavez v. State, 132
S.W.3d 509, 510 (Tex. App.—Houston [1st Dist.] 2004, no pet.); Watson v. State, 96 S.W.3d 497,

500 (Tex. App.—Amarillo 2002, pet. ref’d); Dodson v. State, 988 S.W.2d 833, 835 (Tex. App.—

San Antonio 1999, no pet.). In criminal matters, the courts authorized to issue writs of habeas

corpus are the Texas Court of Criminal Appeals, district courts, and county courts. See TEX. CODE

CRIM. PROC. ANN. art. 11.05 (West 2005). Therefore, the petition for writ of habeas corpus is

dismissed for lack of jurisdiction.


                                                PER CURIAM

DO NOT PUBLISH




                                              -2-